IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 2, 2007

                                     No. 07-50358                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


MICHELLE CHRISNER

                                                  Plaintiff-Appellant
v.

MICHAEL J. ASTRUE, Commissioner of Social Security

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                                 1:06-CV-00476



Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant, Michelle R. Chrisner, appeals the decision of the
United States Magistrate Judge which affirmed the decision of the
Commissioner of the Social Security Administration (“Commissioner”) that
Chrisner is not entitled to Social Security Disability (“SSD”) benefits or
Supplemental Security Income (“SSI”) benefits. We affirm.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50358

      Chrisner injured her left arm. She applied for SSD and SSI benefits,
claiming the injury prevented her from working. Her application was denied as
was her petition for reconsideration. After a hearing, the Administrative Law
Judge (“ALJ”) determined that Chrisner was not entitled to benefits. The
Appeals Council denied her request for review. The ALJ’s decision thus became
the final decision of the Commissioner. Chrisner appeals.
      On appeal, Chrisner raises three arguments. Chrisner contends that (1)
the ALJ’s conclusion is not supported by the evidence, (2) the ALJ did not
properly consider the opinions of the treating and examining doctors, and (3) the
ALJ did not evaluate the credibility of her testimony properly.
      Our review of the final decision of the Commissioner is limited to two
questions: “(1) whether there is substantial evidence in the record to support the
decision; and (2) whether the decision comports with relevant legal standards.”
Brock v. Chater, 84 F.3d 726, 728 (5th Cir. 1996) (citations omitted). “We may
neither reweigh the evidence nor substitute our judgment for that of [the
Commissioner or the ALJ].” Villa v. Sullivan, 895 F.2d 1019, 1021-22 (5th Cir.
1990).
         To determine whether a disability exists, the ALJ must weigh the
following elements of proof: “(1) objective medical facts; (2) diagnoses and
opinions of treating and examining physicians; (3) the claimant’s subjective
evidence of pain and disability; and (4) the claimant’s age, education, and work
history.” Wren v. Sullivan, 925 F.2d 123, 126 (5th Cir. 1991) (citing De Paepe v.
Richardson, 464 F.2d 92, 94 (5th Cir. 1972). The ALJ noted his obligation to
consider these elements and then properly (and extensively) considered them.
The ALJ found that Chrisner had a severe impairment, but concluded that the
evidence of record did not substantiate the degree of pain and functional
limitation she alleged. In reaching his decision, the ALJ relied on evidence,
including but not limited to Dr. Mittal’s conclusion that Chrisner had only minor

                                        2
                                  No. 07-50358

exertional limitations and Chrisner’s testimony that she regularly performed
certain household chores and treated her symptoms for years with nothing more
than Ibuprofen. Accordingly, substantial evidence supports the ALJ’s conclusion
that Chrisner does not have a qualifying disability.
      Chrisner also claims that the ALJ should have given greater weight to the
opinion of her chiropractor. Chrisner overlooks Griego v. Sullivan, 940 F.2d 942,
945 (5th Cir. 1991) (holding that “the relevant regulations accord less weight to
chiropractors than to medical doctors.”). Chrisner also claims that the ALJ
disregarded the opinions of the examining doctors. The record contradicts this
assertion; the ALJ specifically adopted Dr. Mittal’s findings. The ALJ properly
considered the opinions of the treating and examining doctors and accorded
them the proper weight.
      The final issue is whether the ALJ properly evaluated the credibility of
Chrisner’s testimony. The ALJ may determine credibility and weigh testimony.
Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994). We accord great
deference to the ALJ’s credibility determination. Newton v. Apfel, 209 F.3d 448,
459 (5th Cir. 2000). The ALJ considered Chrisner’s testimony concerning her
pain and functional limitations but held that the evidence of record refuted their
alleged severity. The ALJ’s credibility determination was within his authority
and supported by substantial evidence.
      For the above reasons, we AFFIRM the decision of the Magistrate Judge.




                                        3